Citation Nr: 1201943	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hepatitis B.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating in excess of 10 percent for injury to the first metatarsophalangeal and interphalangeal joints of the right great toe with peripheral neuropathy (right foot disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before a Decision Review Officer at the RO in July 2008.  A transcript is of record.  The Veteran was scheduled for a hearing before the Board in May 2011.  However, he did not appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).
 
The issues of service connection for hepatitis C and an increased rating for a right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for hepatitis B was denied by an unappealed rating decision in December 2003.  

2.  The evidence received since the December 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for hepatitis B and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied entitlement to service connection for hepatitis B is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final December 2003 determination denying the Veteran's claims of entitlement to service connection for hepatitis B is not new and material, and the Veteran's petition to reopen his claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 

Additionally, in compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006, August 2006, and April 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has noted that additional evidence was added to the claims file subsequent to the issuance of the statement of the case.  However, none of the evidence pertains to hepatitis B.  Therefore, a remand to the RO to have a supplemental statement of the case issued would serve no useful purpose, and there is no prejudice to the Veteran in deciding that issue.

New and Material Evidence

A December 2003 rating decision denied the Veteran's claim of entitlement to service connection for hepatitis B.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the December 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the December 2003 rating decision consisted of service treatment records and post-service medical records.  Service treatment records show that the Veteran was treated for hepatitis on April 6, 1976 and discharged on April 27, 1976 with a diagnosis of "hepatitis B NAA neg."  The Veteran was noted to be in good condition at that time.  Hepatitis was not noted on his service discharge examination as it was conducted on April 1, 1976, prior to the April 6, 1976 diagnosis.  

Post-service treatment records from November 2003 indicated that the Veteran reported a history of hepatitis B in the military.  No current diagnosis or treatment was noted.

The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have a chronic hepatitis B disorder.  

The evidence submitted in support of reopening the claim includes more recent treatment records that show multiple diagnoses of hepatitis C and a February 2007 VA examination.  None of the medical records show treatment for or a diagnosis of chronic hepatitis B.  At the February 2007 VA examination, the examiner specifically noted that the Veteran had a diagnosis of acute hepatitis B during service but the associated antigen was negative at the time of his discharge indicating that his hepatitis B was not active.  

While the recent treatment records and the VA examination report are new, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim because it does not show that the Veteran has or had a diagnosis of chronic hepatitis B at any time since the inception of this claim.  Therefore, the evidence is not new and material under the provisions of 38 C.F.R. § 3.156(a) and the Veteran's petition to reopen a claim of service connection for hepatitis B is denied.  

ORDER

As new and material evidence has not been submitted sufficient to reopen a claim of service connection for hepatitis B, the Veteran's petition to reopen is denied.  


REMAND

Service treatment records are negative for any diagnosis, symptoms, or treatment for hepatitis C.  As discussed above, the Veteran was treated for acute hepatitis B shortly before his discharge from service.  Records indicate that his hepatitis B resolved.  The Veteran's discharge examination was performed before his diagnosis of hepatitis B; however, it does not reflect any diagnosis, symptoms, or treatment for hepatitis C.  

VA treatment records indicate that in July 2003 the Veteran indicated no risk factors for hepatitis C.  He was diagnosed as having hepatitis C by diagnostic study in February 2004.  He has received treatment for hepatitis C from that time forward.

Relevant medical history included cocaine, cannabis, and alcohol abuse, including hospitalization for substance abuse treatment.  A November 2005 treatment record indicated that the Veteran admitted to substance abuse, including heroin, alcohol, and cocaine.  Specifically, the record shows that he smoked crack cocaine and sometimes injected.  The record indicated that his history of injections/needle was "one time."  The Veteran also admitted to engaging in sex with multiple partners with "protection sometimes."  

The Veteran submitted a "Risk Factors for Hepatitis Questionnaire" in August 2006.  The Veteran denied all risk factors, including intravenous drugs, intranasal cocaine, and high-risk sexual activity.  

The Veteran underwent a VA examination for hepatitis C in February 2007.  The examiner reviewed the claims file, including the Veteran's history of hepatitis B in service.  He confirmed the Veteran's hepatitis C diagnosis.  A medical history reports that the Veteran has abused cocaine, cannabis, and alcohol over the past 17 to 18 years.  The Veteran admitted to some intranasal use of cocaine, but he primarily smoked crack cocaine.  The Veteran denied drug use during service and emphatically denied any intravenous drug use during and after service.  The Veteran also admitted to multiple sexual partners during and post service, with some partners during military service considered to be high-risk.  

The examiner stated that 

Hepatitis C is transmitted only by the exchange of body fluids, which would occur with blood transfusion, plasma transfusions, use of IV drugs with contaminated needles.  However, the Veteran did not have any of those risk factors during service.  Since service, the Veteran has a history of drug use, which raises the possibility of IV drug use although [the Veteran] denies this.  However, it is clear that he did use cocaine and he more than likely did snort cocaine, although he tends to minimize this. 

The examiner opined that he cannot say with any degree of medical certainty where the Veteran contracted hepatitis C.  The examiner further stated that it is less likely as not that he contracted hepatitis C while in the military and it is as least as likely as not that the Veteran contracted hepatitis C after his discharge from service, during a period of time when he was using drugs.  

The Veteran appeared at a hearing before a Decision Review Officer in July 2008.  He testified that he was first diagnosed with hepatitis in service and that fatigue was his primary symptom.  He stated that the fatigue continued after his discharge and he used illegal drugs and alcohol to cope with that fatigue.  He also explained that when he was diagnosed with hepatitis C in 2003, his liver disease was in "stage 4," which the Veteran characterized as the most severe, thereby evidencing that his disorder had existed for a multitude of years.  

The Veteran further testified that he was inoculated with an air gun during service and that the same gun was used on multiple people.  He denied tattoos, intravenous drug use, or injections of any kind.  The Veteran specifically stated that he has a fear of needles due to his small veins.  The Veteran admitted to engaging in unprotected sexual activity while stationed in Germany, with both members of the military and those of the local nationality.  The Veteran also stated that during service, he shared razor blades with others and that he often cut himself and bled when shaving during basic training.    

Additionally at the hearing, the Veteran's representative discussed the American Medical Association's timeline regarding the incubation period for hepatitis.  Specifically, he alleged that it takes 20-28 years from incubation to have the onset of liver involvement, including cirrhosis.  The Veteran contends this timeline places the onset of his hepatitis C during his period of service.  

VA is obligated to provide an examination when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if a VA opinion does not contain sufficient information to adjudicate the claim, clarification is necessary.  38 C.F.R. § 4.2.  

Another VA examination is necessary prior to adjudicating this claim.  While the February 2007 VA examiner discussed the Veteran's risk factors for hepatitis C in search for an etiology, he did not discuss the timeline of the development of the Veteran's hepatitis.  The Veteran has also alleged a continuity of symptomatology in that the fatigue he developed in service continued until his 2003 diagnosis and that medical literature supports an onset of 20-28 years prior to diagnosis, given the severity of his hepatitis C at the time of his diagnosis.  Also, the Board notes that the Veteran has presented additional information regarding his claimed in-service risk factors since the previous examination.  

With regard to the Veteran's foot disorder, an updated VA examination is necessary prior to adjudicating the claim.  During service, the Veteran injured his right great toe. He also had severe hallux valgus of the right great toe.  He underwent surgery for the right great toe with chilectomy and arthroplasty of the first metatarsal phalangeal (MP) joint in October 2004.  

The most recent VA examination took place in December 2006.  The Veteran reported that after his October 2004 surgery, his hallux vargus improved; however, he developed limitation of motion of the metatarsal phalangeal joint and had numbness of the right great toe.  

With regard to his present symptoms, the Veteran relayed that he experienced right foot pain and limited motion, but denied swelling, erythematous change, fatigability, and had no symptoms at rest, on regular walking, or standing.  He did experience pain with prolonged walking and standing.  Running and playing with kids further aggravated his pain.  The Veteran had been wearing orthopedic shoes since 2004.  He was not employed at the time of this examination. 

At the July 2008 RO hearing, the Veteran testified that his foot disorder interferes with his employment.  He is employed as a volunteer at the VA hospital and he is only able to work 20 hours a week, as opposed to the maximum 35 hours per week due to the limitation of his foot disorder.  He testified that his flare-ups make it difficult to walk.  

The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his right foot disorder, a new examination is in order.

The Board also notes that the claims file reflects that the Veteran is in receipt of Social Security disability benefits.  A complete set of the records pertaining to those benefits should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for hepatitis C and a right foot disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC must obtain from the Social Security Administration any additional records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3. The RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b. If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiner must provide a rationale and identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. If a response cannot be provided by the examiner(s) without resort to speculation, the RO/AMC must ascertain what information would enable a non-speculative response and attempt to obtain such information if reasonably available. 

d. With regard to the Veteran's claim of service connection for hepatitis C, the RO/AMC must return the claims file to the examiner who conducted the February 2007 VA examination.  If that examiner is not available, another appropriately qualified examiner shall be designated.  The examiner shall:

i. Specifically address the various risk factors of hepatitis C.  

ii. Opine whether the Veteran contracted hepatitis C in service based upon any known exposure to risk factors, to include shared razors, sexual activity with high-risk partners or air gun inoculations.

iii. Opine based on the Veteran's history and the medical evidence of record, as to which risk factor(s) during or after service was (were) the most likely cause of hepatitis C.

iv. Opine on the timing of the onset of the Veteran's hepatitis based on the severity of his hepatitis C at the time of diagnosis in 2004, to include discussing the Veteran's contention that the degree of severity in 2004 suggests that the disorder had been present since service.  

v. Explain whether the in-service diagnosis of hepatitis B could have represented the onset or the misdiagnosis of hepatitis C, by clinical misidentification, and/or lack of then-contemporaneous medical knowledge.

vi. Opine based on the Veteran's history and the medical evidence of record, as to whether the in-service diagnosis of hepatitis B could have pre-disposed the Veteran to hepatitis C, via compromised immune or hepatologic system; alcohol use; alcohol abuse, or any other medical factor.  

e. With regard to the Veteran's claim for an increased rating for his right foot disorder, the examiner shall:

i. Conduct a full examination of the Veteran's right foot, including range of motion testing.  Discuss whether the Veteran experiences flare-ups and functional loss due to pain.  

ii. Opine on whether the Veteran's right foot disorder is characterized as "moderate," "moderately severe," or "severe."

iii. Opine on the effects of the Veteran's foot disorder on his employment and his activities of daily life.

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claims of service connection for hepatitis C and an increased rating for a right foot disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


